Case 0:19-cv-62670-CMA Document 7 Entered on FLSD Docket 10/30/2019 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                          IN ADMIRALY

                                   Case No.: 19-cv-62670-CMA


  KEVIN TURNER and ALICE LAWAETZ,

          Plaintiffs,

  v.

  ONE 2020 74 FOOT SUNSEEKER SPORT
  YACHT, Hull No. XSK07214H920, her
  engines, tackle, equipment, furniture,
  auxiliary vessels, appurtenances, and
  necessaries, in rem,

          Defendants.
                                                /

          MOTION FOR ISSUANCE OF ORDER DIRECTING THE CLERK OF COURT
           TO ISSUE A WARRANT OF ARREST IN REM and for EMERGENCY
                              CONSIDERATION


        Plaintiffs, KEVIN TURNER and ALICE LAWAETZ (hereinafter “Plaintiffs”), by and

 through their undersigned counsel, and pursuant to pursuant to Rule D and C of the Supplemental

 Rules for Certain Admiralty and Maritime Claims and the applicable Local Rules Supplemental

 Rule C(3)(a)(i) for Admiralty or Maritime Claims and Local Admiralty Rule C, hereby requests

 the Court to enter an Order directing the Clerk of Court to issue a Warrant of Arrest in rem for the

 Defendant, One 2020 74 Foot Sunseeker sport yacht, Hull No. XSK07214H920, her engines,

 tackle, equipment, furniture, auxiliary vessels, appurtenances, necessaries, etc. (the “Vessel”), and

 states as follows:

        1.       Plaintiffs have filed a Verified Complaint (D.E. 1) against ONE 2020 74 Foot

 Sunseeker sport yacht, Hull No. XSK07214H920, (the “Vessel”) that is currently within the
Case 0:19-cv-62670-CMA Document 7 Entered on FLSD Docket 10/30/2019 Page 2 of 5



 Southern District of Florida and located at a marina in Broward County Florida.

           2.    Plaintiffs have a claim under to Rule D of the Supplemental Rules for Certain

 Admiralty and Maritime Claims for possession and a claim for title to the Vessel el and is seeking

 to enforce this claim pursuant to federal and general maritime law.

           3.    Plaintiffs have contemporaneously filed the other motions and documents with the

 Court, which are needed to effect the arrest of the Vessel.

           4.    Plaintiffs need to serve a Warrant of Arrest in rem against the Vessel to effect

 service of process.

           5.    A proposed Order Directing the Issuance of a Warrant of Arrest in rem and

 proposed Warrant of Arrest in rem are attached hereto as Exhibits “1" and “2" respectively.

                 WHEREFORE, Plaintiffs request this Court to issue an Order directing the Clerk

 of Court to issue a Warrant of Arrest in rem that directs the U.S. Marshal to effect the arrest of the

 Vessel.

                                        MEMORANDUM OF LAW

           This Motion should be granted as a matter of right, and is brought pursuant to

 Supp.Fed.R.Civ.P. D (in rem) and Local Admiralty Rule C (in rem). This is a matter of emergency

 consideration as Plaintiff is informed that the Vessel is a pleasure yacht that has arrived in South

 Florida to be offered for sale and may leave the jurisdiction forthwith, as well as due to the

 inherently transitory nature of seagoing Vessels.

                 This Motion is brought pursuant to Supp.Fed.R.Civ.P. C & D and Local Admiralty

 Rule C, and should be granted as Plaintiffs meets the requirements as established under these

 Rules.




                                                   2
Case 0:19-cv-62670-CMA Document 7 Entered on FLSD Docket 10/30/2019 Page 3 of 5



                This action is an admiralty or maritime claim under Fed.R.Civ.P. 9(h) involving

 claims against property, a seagoing vessel, which the Plaintiff seek to be arrested and attached.

 Plaintiff’s Verified Complaint demonstrates it claims for and against the Vessel, in rem, for

 possession and title. As maritime claimant, Plaintiff is entitled to issuance of in rem Rule D arrest

 process against the Vessel. The remedy of Rule D arrest is used in maritime proceedings such as

 these where a plaintiff’s claim is against the Vessel. The emergency nature of this Motion is

 precipitated by the exigent circumstances set forth below and in the Certification of Exigent

 Circumstances contemporaneously filed with this Motion.

                      REQUEST FOR EMERGENCY ISSUANCE OF PROCESS

                Plaintiffs have contemporaneously filed a Certificate of Exigent Circumstances.

 The exigent circumstances associated with this Motion are that the Vessel in question is currently

 found within the District, but it is anticipated the those in current possession of the Vessel may

 remove the Vessel from the District and, quite possibly, the jurisdiction of the United States. The

 Vessel has just recently been brought into the District from overseas. Plaintiffs have made repeated

 demands upon those persons in possession who are well aware of Plaintiffs’ intentions and it is

 highly likely the Vessel will leave the jurisdiction. The Vessel is here in the District to be offered

 for sale and may leave or Plaintiffs may lose track of the Vessel should it be transferred or delivered

 to other persons.

                As to this Emergency Motion for Issuance of Process, Plaintiff are entitled to

 issuance of the requested process. Supp.Fed.R.Civ.P. C (Arrest) states:

        C.(3)(a)(ii)(A) In other actions [not filed by the United States], the court must review the

 complaint and any supporting papers. If the conditions for an in rem action appear to exist, the

 court must issue an order directing the clerk to issue a warrant for the arrest of the vessel….



                                                   3
Case 0:19-cv-62670-CMA Document 7 Entered on FLSD Docket 10/30/2019 Page 4 of 5



         Local Admiralty Rule C(2)(a)(for the Southern District)(Arrest) states:

         (2)(a) Judicial Review Prior to Issuance. Except as provided in Local Admiralty Rule

 C(2)(b) [Exigent Circumstances], a judicial officer shall first review the verified complaint, and

 any other relevant case papers, prior to the Clerk of the Court issuing the warrant of arrest and/or

 summons in rem. No notice of this pre- seizure judicial review is required to be given to any person

 or prospective party.

                         As clearly demonstrated by the Verified Complaint, the Plaintiffs/movant

 has in rem claims for which they are entitled to proceed against the Vessel. This Motion should

 be granted as Plaintiffs have met the requirements as established by the Court under the rules set

 forth above.

                 A Draft Order for the Court’s consideration is attached, as is a draft Warrant the

 Court could issue if desired.

                 WHEREFORE, Plaintiffs requests that this Honorable Court consider this Motion

 on an emergency basis, grant its Motion and the Court direct the Clerk of Court issue a Warrant of

 Arrest in this matter and grant an expedited hearing if the Court deems it appropriate and necessary,

 along with such other relief as deem appropriate by this Honorable Court.

                                       CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 31, 2019, a true and correct copy of the foregoing

 was filed with the Court’s electronic filing system, CM/ECF, which will send a notice of electronic

 filing on all counsel or parties of record.

                                                      Respectfully submitted,

                                                      /s/ Michael Karcher
                                                      Blair Brogan (Fla. Bar No. 95029)
                                                      Michael Karcher (Fla. Bar No. 516287)
                                                      Special Counsel to:

                                                  4
Case 0:19-cv-62670-CMA Document 7 Entered on FLSD Docket 10/30/2019 Page 5 of 5



                                           ROBERT ALLEN LAW
                                           The Four Seasons Office Tower
                                           1441 Brickell Avenue, Suite 1400
                                           Miami, Florida 33131
                                           Tel. (305) 372-3300
                                           Fax    (305) 379-7018
                                           Email: bbrogan@robertallenlaw.com
                                                  mrk@ukandk.com
                                                  litigation@robertallenlaw.com

                                           Counsel for Plaintiffs




                                       5
